Citation Nr: 9935511	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana which denied the benefit sought on 
appeal.

As an initial matter, the Board notes that in a VA-Form 9 
(Appeal To Board Of Veterans' Appeals) received in May 1995, 
the veteran appears to raise a claim for service connection.  
Specifically, the veteran stated that "knots have come on 
some of my bones and I believe it's some kind of a disease."  
This matter has not been prepared for appellate review and is 
therefore not currently pending before the Board.  
Accordingly, this matter is referred to the RO for 
clarification and appropriate handling. 


FINDING OF FACT

There is no competent medical evidence establishing a causal 
nexus between the veteran's currently diagnosed psychiatric 
disorder and his period of active service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a psychiatric disorder.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1468 (Fed. Cir. 1997).  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and a psychosis 
(e.g. paranoid schizophrenia) becomes manifest to a degree of 
10 percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In the present case, the Board has reviewed, in pertinent 
part, service medical records dated September 1967 to May 
1971 and post-service medical records dated November 1974 to 
January 1999.  A September 1967 enlistment examination is 
negative for complaints of or diagnosis of a psychiatric 
disorder.  In April 1971, the veteran underwent a psychiatric 
evaluation, and was found to have significant personal 
problems, including marital and financial problems which had 
adversely affected his military performance.  It was 
indicated that these problems required immediate attention, 
but the veteran was thought to have a character and behavior 
disorder which was not amenable to hospitalization or 
treatment in a military setting.  The veteran was not 
diagnosed with a psychiatric disorder.

Post-service medical records show that in May and June 1978, 
approximately seven years after the veteran's discharge from 
service, the veteran was hospitalized at the VA hospital in 
Marion, Indiana and diagnosed with an acute schizophrenic 
episode.  The veteran was hospitalized again in October 1981 
at which time he was diagnosed with an adjustment disorder.  
Subsequently, in September 1984, the veteran was hospitalized 
and diagnosed with paranoid schizophrenia, in remission, 
alcohol abuse, antisocial personality and possible 
hypertension.  The veteran continued to receive treatment for 
paranoid schizophrenia and was hospitalized on several 
occasions from August 1985 to July 1994.  

In October 1994 the veteran was afforded a VA examination.  
During the examination, the veteran reported that he did not 
think that he sought treatment for a mental disorder during 
service, but that he believed he developed a mental disorder 
within two years of being discharged from service.  The 
veteran was found to be incompetent for VA purposes and 
diagnosed with paranoid schizophrenia.  

VA inpatient hospitalization reports and outpatient clinical 
records dated November 1994 to September 1995 show that the 
veteran continued to be treated for chronic, paranoid 
schizophrenia.  An inpatient report dated March 1997 from the 
Westville Correctional Center indicates that the veteran was 
uncooperative with treatment and that he had been given a 
diagnosis of chronic, recurrent, paranoid schizophrenia.  It 
was recommended that the veteran be retained in the 
psychiatric area.  

The most recent medical evidence of record indicates that the 
veteran was hospitalized at Madison State Hospital in Indiana 
from September 1998 to January 1999.  He was diagnosed with 
paranoid schizophrenia and an antisocial personality 
disorder.  The etiology of the veteran's schizophrenia and 
antisocial personality disorder was not addressed. 

The pertinent evidence of record clearly shows that the 
veteran currently suffers from chronic, recurrent paranoid 
schizophrenia, a psychosis.  However, the veteran's 
schizophrenia was not diagnosed until approximately seven 
years after his discharge from service.  Therefore, the 
veteran is not entitled to service connection for 
schizophrenia on a presumptive basis.  Further, the evidence 
of record also establishes that the veteran developed some 
type of character disorder during his period of active 
service.  However, there is no competent evidence of record 
relating the veteran's current schizophrenia to the character 
disorder he developed in-service or to any other incident of 
his period of active service.  While the veteran may well 
believe that his schizophrenia is causally related to his 
period of active service, it is the province of trained 
health care professionals to draw medical conclusions.  
Therefore, the veteran's lay statements, alone, are 
insufficient to well ground his claim by establishing that 
his current paranoid schizophrenia is causally related to any 
incident of military service, or that it developed within one 
year from his discharge from service.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Inasmuch as the record lacks 
competent medical evidence establishing such a causal nexus, 
the veteran's claim is deemed implausible, and must be denied 
as not well grounded.

Accordingly, it is the decision of the Board that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim for entitlement to service connection for 
a psychiatric disorder, and the claim must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim.  38 
U.S.C.A. § 5103 (West 1991); Epps, 126 F.3d at 1467-1468; 
Grivois at 140; McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  However, should the veteran obtain 
evidence that demonstrates that his current psychiatric 
disorder is related to his period of active service, he can 
submit the same to the RO in order to reopen his claim for 
service connection.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

